 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeneral Industries Electronics CompanyandInternationalUnion of Electrical, Radioand Machine Workers,AFL-CIO. Cases26-CA-2271 and 26-RC-2545.February 20,1967DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY CHAIRMAN MCCULLOCH AND MEMBERS FANNINGAND ZAGORIAOn August 31, 1966, Trial Examiner George Turitzissued his Decision in the above-entitled proceeding,finding that Respondent had engaged in and wasengaging in certain unfair labor practices within themeaning of the National Labor Relations Act, asamended, and recommending that it cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner'sDecision.The Trial Examiner also found thatRespondent had not engaged in certain other unfairlaborpracticesalleged in the complaint andrecommended dismissal of these allegations. Hefurther found that one of the Union's objections totheelection inCase 26-RC-2545 should besustained and recommended that the election be setaside, and also recommended that other of theUnion's objections to the election be overruled.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, the National LaborRelationsBoard has delegated its powers inconnectionwith these cases to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theDecision, the exceptions and brief, and the entirerecord in these cases, and hereby adopts the TrialExaminer'sfindings,conclusions,andrecommendations. IORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the Board hereby adoptsas its Order the Recommended Order of the TrialExaminer and orders that Respondent, GeneralIndustriesElectronicsCompany, Forrest City,Arkansas, its officers, agents, successors, andassigns, shall take the action set forth in the TrialExaminer's Recommended Order.iIn the absence of exceptions thereto, we adoptpro formatheTrialExaminer'sconclusion that the no-handbilling sign wasunlawful but that its existence did not aft the result of the electionand his recommendation that the Union's objection based on thepresence of this sign be overruledIT IS FURTHER ORDERED that the election held onJanuary 12, 1966, among the employees of GeneralIndustries Electronics Company, at its Forrest City,Arkansas, plant, in the appropriate unit, be, and ithereby is, set aside.[Text of Direction of Second Election omittedfrom publication.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE TURITZ, Trial Examiner: On a charge andamendedchargefiledincase26-CA-2271byInternational Union and Electrical Radio and MachineWorkers, AFL-CIO, (the IUE and the Union) and servedon General Industries Electronics Company (Respondentand at times the Employer) on December 6, 1965, andJanuary 17, 1966, respectively, the General Counsel of theNational Labor Relations Board (the Board), through theActing Regional Director of the Board's Region 26, onJanuary 18, 1966, issued a complaint and notice of hearingalleging that Respondent had engaged in unfair laborpractices within the meaning of Section 8(a)(1) and (3) ofthe National Labor Relations Act, as amended (the Act).On January 12, 1966, pursuant to a Decision andDirection of Election issued in Case 26-RC-2545 onDecember 14, 1965, by the Regional Director of Region 26,the Board conducted an election among employees ofRespondent in a "production and maintenance" unit, inwhich the employees voted against representation forpurposes of collective bargaining by either the IUE or theInternationalBrotherhoodofElectricalWorkers,AFL-CIO (the IBEW).i The IUE filed objections,specifying eight items. On February 25, 1966, the RegionalDirector issued a Supplemental Decision, Order andDirection of Second Election in which he overruledobjections 1, 2, 5, 7, and 8, found merit in objections 3 and4, noted that objection 6 was based on the same facts astheallegationsof the original complaint in Case26-CA-2271, and directed that the election be set aside onthe basis of his findings sustaining objections 3 and 4 andthat a new election be held. On the Respondent's petitionfor review, the Board, on April 1, 1966, issued an orderdirectingahearing on objections 3, 4, and 6 andauthorizing that it might be consolidated with the hearingon the complaint in Case 26-CA-2271 and held before aTrial Examiner designated by the Chief Trial Examiner.Pursuant to an order consolidating cases, amendment tocomplaint,2 and notice of hearing issued April 11, 1966, bythe Acting Regional Director of Region 26, the hearing washeld on May 16 and 17, 1966, before George Turitz, theTrial Examiner designated by the Chief Trial Examiner.iThe petition in Case 26-RC-2545 was filed by the IUE onNovember 17, 1965, andahearingthereonwas held onNovember 29, 1965 The tally of ballotsissued atthe conclusion ofthe election on January 12, 1966, showed,interalia, the followingApproximate number of eligible voters455Votes cast for the IUE160Votes cast for the IBEW17Votes cast against both244Challenged ballots0Void ballots12The amendment alleged as unfair labor practices,interalia,the matter alleged in objections 3 and 4.163 NLRB No. 12 GENERAL INDUSTRIES ELECTRONICS CO.The General Counsel and Respondent were represented atthe hearing by counsel and the IUE by an Internationalrepresentative. At the conclusion of the hearing, counselfor the General Counsel argued orally, and subsequent tothe hearing Respondent and the IUE filed briefs with theTrial Examiner.The issues litigated at the hearing were, briefly stated,Respondent's prohibition of the distribution of handbills,including union literature, on its parking lot without itsprior permission; Respondent's refusal, notwithstandingsaid prohibition, to allow the IUE "equal opportunity" toreply to Respondent's preelection speeches made toemployees in the plant during their working hours; a threatof reprisal by a supervisor if the IUE won the election; andtheentryon four employees' records of notationsindicating that they had been absent from work in violationof the Employer's regulations when they accompanied theUnion's representative to the representation hearing inCase 26-RC-2545. Except for the issue of the supervisor'sthreat, all issues were litigated both as objections to theelection and as unfair labor practices.3Upon the entire record and from his observation of thewitnesses, the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, General Industries Electronics Company,isan Arkansas corporation having aplantand place ofbusinessat Forrest City, Arkansas, where it is engaged inthe manufacture of fractional-horsepower motors.4 In thecourse and conduct of itsbusinessoperations at theForrest City plant Respondent annually purchases andcauses to be transported from points located outsideArkansas directly to its said plant goods and materialsvaluedat inexcess of $50,000, and annually sells and shipsproducts valuedin excessof $50,000 directly from saidplant to customers located outside the State of Arkansas.Respondent admits, and it is found, that itis anemployerengaged in commerce within themeaning ofSection 2(2),(6), and (7) of the National Labor Relations Act.II.THELABOR ORGANIZATION INVOLVEDInternational Union of Electrical, Radio and MachineWorkers, AFL-CIO,isa labor organizationwithin themeaning ofSection 2(5) of the Act.III.THE UNFAIRLABOR PRACTICES AND THE OBJECTIONSA. BackgroundOperationsat Respondent's Forrest City plantstarted inAugust 1960under the managershipof George Dahl, whowas still managerat thetime of the hearing.In the courseof its existence several representation electionshave beenheld, one in1961 with the IUEon the ballot, one onSeptember 27. 1963, and in May 1964, with the IBEW onThe Regional Director found that the supervisor's allegedthreat to a single employee was too isolated to be a ground forinvalidating the election No exception was taken to this finding."The Employees' Handbook of Respondent refers to theEmployer as General Industries Company, and in Case26-CA-1156, 138 NLRB 1371, itwas found that Respondent is asubsidiary of General Industries Company, which has its principalplace of business in Elyria, Ohio The Handbook also states that39the ballot,5 and one on January 12, 1966, with both the IUEand the IBEW on the ballot.In 1962, on a charge filed by the IUE, the Board issued aDecision and Order in Case 26-CA-11566 finding thatRespondent had engaged in unfair labor practices withinthe meaning of Section 8(a)(1) of the Act by maintaining ineffect at the Forrest City plant rules prohibiting "solicitingof any kind ... on company premises without the specificauthorization of the Industrial Relations Department," andprohibiting "Distributing of literature of any kind oncompany property ... at any time without specificauthority of the Industrial Relations Department." TheBoard ordered Respondent toCease and desist from maintaining, enforcing, orapplying a rule prohibiting employees from solicitingmembership in any labor organization duringnonworking time or from distributing literature onbehalf of any labor organization during nonworkingtime in nonworking areas of Respondent's plant, or inany like or related manner interferingwith,restraining, or coercing employees in the exercise oftheir right to self organization, to bargain collectivelythrough representatives of their own choosing, or toengage in other concerted activities for the purpose ofcollectivebargainingorothermutualaidorprotection, or to refrain from any or all such activities.The Board also required Res ondent to post a noticeinforming the employees that it would not so act.Respondentmodified the rubs in question and onNovember 13, 1962, was informed by the RegionalDirector that the revised rules appeared acceptable andaccordingly constituted compliance with the Board'sDecision and Order in Case 26-CA-1156. Respondentnotified the employees of the revised rules by postingthem.In about August 1965 the IUE started an organizationalcampaign at the Forrest City plant, under the direction ofRay Hobbs, an International representative. Hobbs wasassisted by a number of male employees of a nearby plantwhich was under contract with the IUE and by a number ofwomen employees in Respondent's Forrest City plant.Substantiallyalltheemployees came to work byautomobile and Hobbs and the men distributed leaflets tothe employees as the cars approached the entrance ofRespondent's parking lot. In the course of the campaignthe IUE distributed about 30 propaganda leaflets in thismanner.7 Distribution by mail was not feasible sinceHobbs had the addresses only of employees who hadalready signed cards. Visits to these employees' homewere not practicable to any great extent since a largeportion of them lived outside Forrest City and in manycases they had "general delivery" or rural mail routes asaddresses.Some of the women employees assisted Hobbs withinthe plant by distributing IUE buttons and a miniatureleaflet about 4 inches long and 3 inches wide but folded intwo, called "gremlins," and by soliciting designationcards. From time to time they left a few of the regularin 1964 GeneralIndustriesCompany became a wholly ownedsubsidiary of Walco American CorporationThe May 1964 election was a rerun of the September 1963election,which had been set aside because of Respondent'sinterferenceSeeGeneral Industries Electronics Company,146NLRB 1139'General Industries Electronics Company,138 NLRB 1371'On one occasion, on January 11, 1966, aleafletwasdistributed at the exitas the employees left for home. 40DECISIONSOF NATIONALLABOR RELATIONS BOARDleaflets on lunchroom tables, but there was no effort by theIUE to distribute substantial numbers of leaflets within theplant."The IBEW, which in previous campaigns hadbrought stacks of leaflets into the plant to distribute orleave on the tables in the lunchroom and in the restrooms,did not do so in the 1965-66 campaign, and, in fact, did notmake much of an effort to win the employees over.B.The No-Handbilling SignsOn one occasion during the campaign the IUEcommitteediscussed with Hobbs the problem of their notbeing able to reach all the employees with the campaignliteraturesince oneout of every three or four driversrefused to stop to receive it or to permit other employees intheir car pools to receive it.9 This difficulty was aggravatedon rainy days when many employees, because of the rain,did not wish to lower their windows to receive literature.Hobbs stated at the hearing, "As a rule we don't distributeliterature on a parking lot," but that "very often we willask employees to stand at the door." When parking lotdistributionwas suggested by one of the employees,Hobbs calledattention to signs atthe entrance and exit ofthe lot reading, "No distribution of handbills without priorapproval." The girls were ready to distribute the leafletson the lot but did not wish to request permission frommanagementand the matter was dropped.The sign in question at the entrance was about 12 by 15inches.10 Respondent had othersignsin the lot, namely, aparking areasign,a speed limitsign,a receivingsign, anda shippingsign.The no-handbilling sign was erected in thefall of 1960, not long after the opening of the plant. There isno evidence that the sign was brought to the attention ofthe Regional Director or of any Board agent or was in anyway considered in connection with Case 26-CA-1156described above," and, as stated above, Respondent wasadvised that the steps it had taken with respect to its rulesand regulations appeared acceptable and constitutedcompliance with the Board's Decision and Order. Thesigns remained in the parking lot.In its answerto the amended complaint,12 Respondentdenied that the no-handbilling signs applied to theemployees.At the hearing, however, Respondent'scounsel stated unequivocally that the prohibition did applyto the distribution of union literature by employees andthat an employee distributing such literature without priorpermission would have been "in violation." No suchpermissionwas ever requested on behalf of the IUE or anyother labororganization,and no union literature was everdistributed on the parking lot.Hays, Respondent's personnel supervisor, and Dahltestified that the no-handbilling sign was erected primarilyto control distribution of throw-aways by store owners withthe object of preventing pilferage and littering. Theirapparentexplanationwas that by requiring distributors toreportatthe office in advance, first, they wouldimmediately know the prime suspect in case articles weremissed, and, second, they could caution the distributors asto the manner of distributionso asto avoid litter. Haystestified that the distributors were instructed to place thecirculars in car door handles and under the windshieldwipers, and to place them inside the car only when thewindows were down. Dahl testified that the distributorswere requested to help Respondent "by not just hanging iton doorknobs and putting it under windshield wipers." Dahl also testified:.also,we have an unprotected lot in the back.People leave things in their cars; like cameras. Iwouldimagine thingsthat they buy downtown,maybe, and things of thisnature.We have never hadanything stolen that I know of, but it is always apossibility.We did have a car misplaced out there oneday, but it turned up.Hays testified that there were fewer thefts in the past yearthan previously and he doubted that there were as many asthreeor four. The parking lot was unfenced andunguarded.C. The McClureIncidentVirginia Clark, one of Hobbs' principalassistants in theIUE campaign13 testified that on the day of the election'"shehadaconversationwithCharlesMcClure,Respondent'smaintenanceforeman and an admittedsupervisor. McClure had the responsibilityof maintainingthe restrooms and regularly closed themsix timesa day forpurposes of refilling the various dispensers and forcleaning.Mrs. Clark testified that she had known McClureon a friendly basis since her employment by Respondent,which dated back 4 years, and that he frequently cameover to her machine and asked her how she thought theelection was coming out or "how we were standing." Onthe occasion now in question he said, according to Mrs.Clark:. that if the Unioncame in... that we would not beable to leave our work areas and go to the bathroomanymore. I asked why, and he said because he wouldshut the bathroom down ....The witness testified that she was somewhat upset by theconversation and therefore went to the restroom, whereshe told some girls what McClure had said. About 10minuteslater, having returned to her machine, she wasasked by McClure why she had told thegirlsthat he wouldshut the restrooms down if the Union came in. He deniedLarry Sinquefield, a supervisor, whose work area was sosituated that he could observe what went on in the lunchroomwhere the employees took their rest periods, testified that he sawIUE adherents bring the literature in and place it on thelunchroom tables However, he said, "They didn'tbung in largeamounts",and he was apparently referring primarily to theminiature leaflets which the girls themselves had testified theyhad distributed in the plant Stevens, another supervisor,testifiedonly that he observed women reading leaflets when idle on thework lines Iva Lawson, an IBEW supporter, testified that shortlybefore the election she saw Virginia Clark,the principal IUEsupporter,standing near the timeclock and handing out what fromthe distance looked like leaflets"While cars left the lot slowly at the end of the day because oftraffic congestion,the situation was otherwise in the morningwhen they arrived In fact the plant safety committee evenstationed a man at the entrance duringthe time employeesarrived to identify drivers-apparently all nonemployees-whodrove in recklessly10The signat the exit wassubstantially similar but was notfully described" Respondenthad a separateparking area for officepersonnelwhich a visitingBoard agent wouldpresumablyuse rather thanthe generalparking lotAnswer, ¶three3Her husband, George Clark,was an importantfigure in theIUE in a neighboring plant which was under contract with theIUE, and several weeks beforethe hearing had become a paidemployee of the IUE.He wasHobbs' chief aide in thecampaign atRespondent's plant" She did notstate the time GENERAL INDUSTRIES ELECTRONICS CO.that he had made the statement, saying, "It's just my wordagainstyours," and that he had told his informer thatMrs. Clark had lied. McClure denied having askedMrs. Clark how the Union stood or how she thought theelection was coming out, and he denied the alleged threatas to the restrooms. He first admitted that employees hadcome to him and said that Mrs. Clark had told themsomething on that subject. 15 However, when questioned astowhat was said in that connection, he had secondthoughts and rambled off into irrelevancies and, whenbrought back to the question, denied what he hadpreviously admitted. The Trial Examiner does not creditMcClure's denials.D. The Denial of "Equal Opportunity"On November 18, 1965, the IUE distributed to theemployeesenteringthe parking lot a leaflet in which,among other things, it informed the employees of the filingof the petition the day before in Case 26-RC-2545, and setforth an "open letter" to Respondent requesting that in theevent Respondent held any meetings of the employees, theIUE be given an opportunity to participate, or, in thealternative, to reply under like conditions. A copy of theleaflet, signed by Hobbs, was mailed to Respondent thatday by registered or certified mail and was received byRespondent on November 19. On December 6, 1965, andJanuary 10-11,1966,MilanBendik,Respondent'sindustrial relations manager, addressed the employees inthe plant during their working hours. On each occasion hespoke twice, once to each shift. His speeches were writtenand he did not depart from the prepared text. TheJanuary 10-11 speech's included allegations that variousclaims by the IUE were untrue and that those who helpedorganize the Union were liars, frauds, Satan's helpers, andJezebels."The Union's request for an opportunity to speak to theemployees was forwarded to Respondent's main office andignored.E. The Alleged DiscriminationIn Case 26-RC-2545 the Regional Director issued anotice of hearing for Monday, November 29, 1965, to takeplace at the Regional Office in Memphis, Tennessee,situated some 50 miles from Forrest City. Hays and DahlattendedonbehalfofRespondent,alongwithRespondent's attorney. Hobbs represented the Union. Hewas accompanied by the four employees named in thecomplaint as discriminatees; namely, Virginia Clark,Frances Carolyn Bridges, Gladys Adamson, and SharonWhitehurst. On Tuesday morning, November 30, the fouremployees found their timecards marked "N" withreference to November 29, indicating that they had beenabsent without giving notice. Failure to report an absence41within 4 hours after the scheduledstarting timeis one of16"minoroffenses"listedintheRespondent'sEmployees'Handbook,callingforvariouspenaltiesrangingfrom a written reprimand for the first offense todischarge for any 5 "minor offenses." When protest wasmade by the employees, Respondent's permanent recordswere changed to show that Clark and Adamson had beenabsent forpersonal reasons,with proper notice. 18 Nochange was made for the other two allegeddiscriminateesand theirpersonnelrecords show absences without notice.The Employees' Handbookrequiresthat employeesobtain temporary leave of absence from thepersonnelsupervisor when absent for periods not exceeding 30 days,and that if unexpectedly detained from work because ofillnessoremergency, the personneldepartment beinformed by telephone promptly at the start of the shift. Inpractice,however,notificationtotheemployee'simmediatesupervisorwas deemed propercompliancewith the regulations; indeed,itwastheprocedureapparently preferred by Hays, the personnel supervisor,who testified, referring to the employee's immediatesupervisor, "that is the personwe areprimarily interestedbeinginformed if the partyis tobe out."On Monday, November 22, Hobbs met with theemployees active in the IUE's campaign and requestedthat some accompany him to the hearing to help keep himinformed as toquestionswhichmight arise thereconcerning any individuals. The employees who werethinking of going to the hearing asked whether they shouldnotify Respondent of their absence. Hobbs replied thatthey could if they wished, but that it would not benecessary sinceitwastheUnion's practice to notifyemployers which employees would be absent from work toattend a hearing. Hobbs did not have final word as toexactly which employees would be with him at the hearinguntil lateThursday, November 25. Feeling that a letter,which was the usual means of communication employedby the Union in sucha situation,might not be received byRespondentin time,Hobbs telephoned the plant on Fridaymorning instead. He asked to speak to Hays, but as Hayswas not available, he spoke to Dahl, whose office waslocated 30 feet from that of Hays.Hobbs told Dahl that it was the Union's practice tonotify employers when employees were to be absent toattendBoard hearings, and he asked that the fouremployees, whom he named, be excused from work thefollowing Monday. Dahl, who by his tone of voice indicatedthat he objected to the request being made to him, repliedthat all the girls had to do was notify their foreman. HobbstoldDahl that they might not have time since theyunderstood that he wasgoingto give the notice. Dahlinsisted that notifying one's foreman was the usualprocedure, whereupon Hobbs requested Dahl to ask thegirlsto call him so that he could so instruct them. DahlThe record shows the followingTRIAL EXAMINER You say you didn't say in a joking wayperhaps to Mrs Clark that maybe she couldn't go to thebathroom as often or as freely as she had in the past?THE WITNESS. Sir, I wouldn't tell that to anybodyTRIAL EXAMINER. Not even in a joking manner?THE WITNESS Not even in a joking manner.TRIAL EXAMINER Did any employees come to you and saythat Mrs Clark had said something about that to them 2THE WITNESS Yes, sirTRIAL EXAMINER They did'THE WITNESS Yes, sir16The speech was, apparently, made as close to the election aspossible without violationof theBoard's 24-hour rule establishedinPeerlessPlywood Company,107 NLRB 427 To comply withthat rule it was necessary to address the nightshiftemployees onJanuary 10" The testimonyof Respondent'switnessesthat only thosewho helpedwritethe Union's literature were so referred to has notbeen creditedThe witnessesforGeneral Counseltestifiedforthrightlyand convincingly.Respondent,on the other hand,declined to furnish a copy of thespeech,whichit admittedly had.isOnlythe daily absentee list was changedClark's andAdamson'spersonnel records never had the adverse notationssince Respondent, as noted below, excusedthem beforethe timecame to make entries in their personnel folders. 42DECISIONSOF NATIONALLABOR RELATIONS BOARDtestified, "My reply was that thegirlswould know how totake care of it." Hobbs, however, testified that Dahl'sreply was, "Well, don't bother, we'll take care of it." Thisconflict is discussed below.Meanwhile, on Wednesday, November 24, Clark hadtold her supervisor, Marvin Laws, that she would beabsent at the hearing Monday, and she repeated the noticeon Friday. That day Adamson told her supervisor, RogerJones, that she would be absent at thehearingMonday,and Jones informed Hays' office. The foregoing isestablished by uncontradicted evidence, which the TrialExaminer credits.19 On Friday, also, Dahl told Hays thathe had received a telephone call from Hobbs. Haystestified that that bare fact was all he could recall of theconversation.20At about 7:10 on Mondaymorning allunpunchedtimecards were brought to Hays who placed on the cardsof the four alleged discriminatees the letter "N."21 Theday's absentee list was madeup inseveral copies,listingall employees not punched in. The list showed the namesof the four with the code letter "N" next to them. Three ofthe copies were posted, one in Hays' office, one in thegeneral administrative office, and one on the productionschedule board. The last was in a foreman's office but waswidely used by various supervisors and employees whohad some reason to check production.When the four girls punched in on Tuesdaymorning,they discovered the "N's" on their timecards. Three,Clark,Whitehurst, and Bridges, went to Hays' office andasked why that had been done. Hays replied that' he hadnot been aware of their absence until he saw them inMemphis. When they told him that Hobbs had notifiedDahl, Hays said that that was not the proper procedure,but he went to Dahl's office and brought Dahl back withhim. Dahl admitted to the girls having been notified byHobbs that he said that they had not followed the rules andregualtions correctly, since he was not the one to benotified. Taxed by Virginia Clark with not having taken thetrouble to tell Hays, whose office was 30 feet from his own,Dahl replied that it would have been just as easy for her totellHays. She said that she had notified her supervisorthat she was going to be off. At one point in theconversation Hays said that he thought the matter couldbe settled satisfactorily, but Dahl said that he thought thegirls deserved discipline the same as anyone else, sincethey had not followed rules andregulations;and he saidthatMr. Hobbs and Mr. Clark (Virginia Clark's husband)were not going to tell him how to run the plant.Later that day the fourth alleged discriminatee,Adamson, asked Jones, her supervisor, why he had notnotified the personnel department that she was to be off onMonday. Jones replied that he had done so. At her requesthe went to Hays to find out the reason for the "N" on hercard.He returned in a few minutes and said that Hayswanted to see her. Hays informed Adamson that she haddone the right thing intellingJones that she would be offon Monday. He also spoke to Laws that day. He testifiedthat he advised Laws that Clark's absence was excusedand her record changed to indicate a "personal absence."Clark denied being so informed. However, the permanentattendance records of both employees were made to show"personal absence," meaning with proper notice. Theothertwogirls-BridgesandWhitehurst-wheresummoned to Hays' office that afternoon and reprimandedfor not following the procedures prescribed by Respondentfor reporting absences. When they protested that Hobbshad called Dahl, Hays asked who was paying their salaries.He told them that the "N's" would stay on their recordspermanently, but that Adamson and Clark's records wouldbe rectified.22The foregoing account of the incidents betweenNovember 22 and 30 is based for the most part on thetestimony of Hobbs and the four alleged discriminatees,which the Trial Examiner has credited where in conflictwith the testimony of Hays. Hays' testimony did not ringtrue in several respects. Thus, itseemsimprobable thatDahl would tell him on Thursday that Hobbs had calledwithout so muchasmentioningthe subject of the call,which was peculiarly within Hays' jurisdiction and whichDahl had resented for that very reason. Hays apparentlyrecognized the incongruity of this testimony and thereforetestified evasively that if Dahl had mentioned it, he did notremember. He told the girls on Tuesday morning that hehad marked their cards "N" because he had not knownthat they were absent until he saw them at the hearing atMemphis. However, he admitted on the stand havingfound out aboutit at 8o'clock Monday morning on the waytoMemphis, when Dahl gave him further informationabout Hobbs' call.23 Moreover, his testimonythat his usualprocedure was to check with an employee's supervisorbeforemarking his timecards "N," and Adamson'suncontradicted testimony that Jones, her supervisor, saidthat he had informed the personnel department of herabsence compel the inference that Hays knew the wholestory on Friday, or even on Thursday. Nevertheless, onTuesdaymorning,when the threegirls allegedthat Hobbshad given notice of their absence to Dahl on Thursday,Hays went through the charade of "checking" with Dahlwhat he already knew; and at the hearing he testified thathe summoned Dahl to his office to "clarify" the call Hobbs"'Neither Jones nor Laws testified.Adamson testified thatJones informed her that he had notified the personneldepartment21His testimony is as followsTRIAL EXAMINER Did he say nothing about what MrHobbs called him about9THE WITNESS If he didIdon't remember,sir, any detailsof itTRIAL EXAMINER Would you try to think back of what hesaid about Mr. Hobbs'telephone call9THE WITNESS I don't really remember, sirTRIAL EXAMINER'Did he tell you that Mr Hobbs calledabout some people going to appear at the hearing on thefollowing Monday9THE WITNESS If he mentioned it I didn'tunderstand itthat way At least my thinking was certainly muddy on it,because I asked Tuesday morning, I asked Mr Dahl if hewould come into my office for clarification of the call, and wediscussed it in detail at that timeTRIAL EXAMINER But on Friday you lust have no ideawhether he mentioned the fact that some girls would beabsent on Monday?THE WITNESS: If he did I don't recall it He could have butit didn't registeron me at that time21Hays' usual practice was to check with the employees'supervisors before placing the "N" on the timecards22None of the four timecards were changed,the "N's"remained on all week.Adamson testified that during the monthbefore the hearing she had noticed a girl's timecard,which hadoriginallybeenmarked"N,"changed to show "SF"("sickness-family") in place of the "N "23He first testified that prior to Tuesday,November 30, Dahlhad told him nothing other than that he he received a call fromHobbs GENERAL INDUSTRIES ELECTRONICS CO.43made. Dahl collaborated in the fiction,testifying as toTuesday morning as follows:. I was just on my way in, and Mr. Hays was waitingfor me at the door and said that these four girls werein his office claiming that Mr. Hobbs had informed meof their absence on Friday,and that they were going tobe absent on Monday.He askedme ifI knew anythingabout it,With that we proceeded down to his officeand discussed it with the girls. [Emphasis supplied.]It is found that Dahl informed Hays on Friday or earlierthat the four alleged discriminatees were to be absent atthe hearing on Monday.The question of whether Dahl told Hobbs on Thursdaythat he would take care of telling Hays or that the girlswould know how to take care of it will now be discussed.All the evidence in the record concerning Hobbs'method of conducting the organizing campaign points toan effort by him to present a picture of a responsible,orderly union official.His calling the employees'attentionto the no-handbilling sign when they suggested literaturedistribution on the parking lot, his planning a week aheadof time to notify Respondent of the employees' intendedabsence at the hearing,his inducing a witness forRespondent to withdraw the statement the IUE literaturehad been"forced"on employees,all seem inconsistentwith the idea implied in Dahl's version of the conversationthat he would have defied the latter's statement indicatingthatthegirlswere required personally to notifyRespondent of their intended absence on Monday. Theprobabilities are against a union organizer who conducteda campaign the way Hobbs did, jeopardizing the workrecords of his four employee assistants by such flouting oftheir Employer's authority.Dahl, on the other hand,testified about the absenteeepisode with a lack of frankness.His testimony that onTuesday Hays asked him what he knew about theThursday conversation with Hobbs,when he had alreadyrecounted the conversation to Hays, demonstrates apurpose to mislead.The Trial Examiner therefore creditsHobbs' version of the conversation and finds that Dahlpromised to notify Hays that the four employees would beabsent.24F.Concluding Findings as to the Unfair Labor Practices1.TheMcClure incidentThe TrialExaminer has discredited McClure's denial ofa conversation with Mrs. Clark in which he threatened totake away all restroom privileges from the employees.Moreover,since McClure admitted that other employeeshad learned about the threat and then,on second thought,became evasive,and finally deniedwhat hehad admitted,the Trial Examiner finds that he did make some sort ofthreat and that the threat, as McClure necessarily couldforesee and expect, was reported to other employees.25While the Trial Examiner is not convinced that the threatas made was as drastic as Mrs. Clark rememberedit, it isfound that McClure did threaten some curtailment ofrestroom privileges if the IUE won the election and thatRespondent thereby violated Section 8(a)(1) of the Act.2.The no-handbilling signsNo claim is made that the handbill regulation was madefor the specific purpose of hindering the IUE's 1965-66organizationalefforts.Nevertheless, without regard tosuch specific purpose, itisas a generalproposition anunfair labor practice for an employer to require employeesto obtain prior permission to distribute literatureon plantparking lots.26 Respondent attempted to justifyits rule asreasonably necessary. It asserted that the rule enable it togive handbillers instructions to distributeliterature insucha manner as to minimizethe resulting litter, and alsowould facilitate the task of identifying pilferers in casearticleswere stolen from parked cars. As to the firstreason, Hays and Dahl contradicted each other as to theinstructions given or to be given, one testifying that thehandbills were to be placed on door handles and underwindshield wipers, and the other testifying that that was tobe avoided. As to the thefts, both officials testified thatthere had been few, if any; and it was admitted that the lotwas unfenced and unguarded. Moreover, and moreimportant,much is at stake besides companyconvenience. Respondent's undoubted right to control itsproperty does not permit it to deny employees access to anonworking area, suchas a parkinglot, for purposes ofeffective communication with their fellow employees withrespect to self-organization and collectivebargaining.27Respondent's parking lot is no different from the usual oneandRespondenthasdemonstratednospecialcircumstances requiring that the usual policy establishedby the Board and accepted by the courts not be appliedthere.Counsel for the General Counsel contended at thehearing that the handbillingsignforbade distribution ofunionliteratureanywhereontheRespondent'spremises.28TheEmployees'Handbook containedRespondent's rule with respect to distribution of literaturewithin theplant,a rulewhich General Counsel does notcontendis illegaland which the Regional Director found tobe in compliance with the Board's order in Case26-CA-1156. Employees would expect any modification ofthat rule to be posted on the plant bulletin boards' signs onthe parking lot would presumably apply only to the parkinglot. The uncontradicted evidence that, notwithstanding thesigns,the IBEW distributed union literature within theplantinprior electioncampaignsand that the IUE24 The TrialExaminer has considered the possibility thatHobbs misunderstood Dahl but has concluded that the weight ofthe credible evidence supports the finding that Dahl actually saidhe would take care of it.25 The Trial Examiner does not regard as corroborative ofMrs Clark's testimony the mere fact, establishedby McClure'sadmission,that she immediately told the other employees that hehad made the threat.What is corroborative is McClure's suddenand unexplained evasiveness and change of testimony,indicatingthat he was improvising.SeeDyer v.MacDougall etal., 201 F.2d265, 269(C.A. 2), wherethe court said,in reference to a witness'demeanor before the.tner of the facts.Moreover,such evidence may satisfy the tribunal not onlythat the witness'testimony is not true,but that the truth isthe oppositeof his story,for the denial of one,who has amotive to deny, may be uttered with such hesitation,discomfort, arroganceor defiance,as to give assurance thathe is fabricating,and that, if he is, there is no alternative butto assume the truth of what he denies.26N L R.B v LeTourneauCompany,324 U.S. 79324Le Tourneau Company,54 NLRB 1259, 1260, enfd. 324 U S793.28 The complaintdoes not specificallyallege that Respondentforbade distribution of union literature throughout the plant butthe question was fully litigated. 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDadherents distributed the "gremlins"atwillwithin theplant during the 1965-66 campaign indicates that the signswere so understood by the employees.It is found that thehandbilling prohibition applied only to the parking lot.It is found that by maintaining a regulation and signsprohibiting employees from distributing union literatureon its parking lot without prior approval Respondentinterfered with,restrained,and coerced employees in theexercise of their rights guaranteed under Section 7 of theAct.293.The denial of "equal opportunity"It has been found that Respondent had no unlawful no-distribution or no-solicitation rule applicable to the plantproper, but did unlawfully forbid distribution of unionliterature in the parking lot. It has also been found that al-though Respondent held meetings of the employees in theplant during working time to discuss the Board election, itignored the IUE's request for an opportunity to participatein such meetings or for equal opportunity to address theemployees under similar conditions. Counsel for theGeneral Counsel contends that in view of the unlawfulrestriction on communication created by the handbillingsign, it was a further unfair labor practice for Respondentto refuse the IUE's request.The Board has found that where an employer has abroad no-solicitation rule he violates the employees' rightsunder Section 7 of the Act if he speaks about unionmatters to massed assemblies of the employees oncompany property and then refuses a labor organization anopportunity to speak to the employees, under similarconditions.30 The basis for the policy is that a broad no-solicitation rule, whether legal or illegal, creates such a"glaring" imbalance in opportunities for communicationas to impair the employees' ability to learn the advantagesof union organization from others and to discuss themamong themselves.31 The Board does not lightly find thatan employer's control of his own property must beregulated but does so only when regulation is actuallyneeded in order to allow the proper exercise by employeesof their rights guaranteed in Section 7 of the Act. SeeGeneral Electric CompanyandMcCulloch Corp., 156NLRB 1247. Accordingly, it is only where the imbalance ofaccess to employees is "glaring" that the Board requiresan employer to permit a union to use his premises fororganizational purposes on pain of not using them himselfto oppose organization.Respondent's illegal handbilling prohibition, limited asitwas to the parking lot, did notper secreate a glaringimbalance. Distribution of literature was still possiblewithin the plant, at the parking lot entrance and exit, andeven at the timeclock prior to and after working hours.32The question is not reached of what Respondent's dutywould be with respect to granting "equal opportunity" ifthe regulation had been imposed for the purpose ofimpeding self-organization or if permission to distributeliterature in the parking lot had been requested and had29Distinguishthe Board's rule permittingdepartmentstores toenforce prohibitionson the distributionof union literature andsolicitationof union membership in any area open to the publicMay Department Stores Company,59 NLRB 976, 981.30 This is so whether the broadno-solicitation rule is illegal, asinAmerican Tube Bending Co.,Inc, 205 F 2d 45 (C A 2), enfg.102 NLRB 735, or, because of specialcircumstances, is legal, asbeen refused.33The IUE's failure to request suchpermission for its employee assistants, and the fact thatthe question was discussed primarily when rain interferedwith distribution at the lot entrance, suggest that Hobbsdid not consider that particular means of communicationof importance. Hobbs so indicated at the hearing when hesaid, "As a rule we don't distribute literature on a parkinglot," and when he indicated resentment at a witness'suggestionthatleafletshadbeenforcedonemployees-which is exactly what happens when leafletsare left on cars in parking lots. Hobbs very well may haveconsidered the personal contact he achieved with hisadopted method of literature distribution an advantage. Hestated that except on rainy days he missed only one out ofevery three or four cars. Moreover, except on the daybefore the election, Hobbs never chose to distributeliterature at the parking lot exit where, because of trafficcongestion, he could have reached virtually every car. Theforegoing facts do not in any way detract from theseriousness of Respondent's violation of the employees'rights in forbidding distribution of union literature on theparking lotwithoutpermission.The existence ofalternative means of communication does not permit anemployer to forbid union activity by employees innonworking areas on nonworking time. However thosecircumstances do warrant the inference that the IUE wasno so handicapped by the prohibition that an imbalance ofaccess to the employees was created which was so glaringas to require Respondent to forego its right to discussunionization with its employees on its own premises unlessit allowed the IUE equal opportunity to do so.It is, accordingly, found that Respondent did not violatethe Act by failing to grant the IUE an opportunity to attendand participate in meetings held on company propertybetween Respondent and its employees or to address theemployees under like conditions. It is recommended thatthe allegation in the complaint that Respondent by suchfailure engaged in an unfair labor practice be dismissed.4.ThediscriminationWhat stood out in Bendik's speech to the employees inthe recollections of the employee witnesses for GeneralCounsel who testified about it was that it was stronglyantiunion and that he accused those who helped the IUE ofbeing liars, sinners, Satan's helpers, and, if women,Jezebels. Examples of Bendik's justification of those fierywords were that the IUE's claim to represent 450,000workers should be classified as a lie because it had only271,000 or possibly 255,000 members; and that the IUE'sclaim that Respondent wanted to exclude 5 employeesfrom the unit in the Board election was a lie because,although Respondent refused to sign an agreement for aconsent election without their exclusion and thus forcedthe case to hearing on the issue, Respondent at the hearingtook no position but merely left to the Board the questionof the five employees' inclusion in the Unit. (The Boardincluded them.) Bendik, in testifying, blandly admittedinTheMay Department Stores Company,136NLRB 797,enforcementdenied 316 F 2d 797 (C A 6)31SeeThe MayDepartmentStores Company, supra32 SeeStoddard-Quirk Manufacturing Co.,138 NLRB 615, 620,see alsoWillowMaintenanceCorp, 143 NLRB 64.33 Suchrefusal cannot be presumedSeeN L R B. v UnitedSteel Workers of America (Nutone),357 U S. 357. GENERAL INDUSTRIES ELECTRONICS CO.that he categorized Hobbs and the IUE as liars withoutknowing for sure whether or not they had lied.34While counsel for the General Counsel specificallystated that he was not attacking Bendik's speech ascoercive,35 the degree of the vituperation employed doesshow Respondent's feelings about the IUE and establishesa union animus which may throw some light on what itsmotivations were in taking the action which it took withrespect to the four employees who assisted the IUE byattendingtheBoardrepresentationhearingonNovember 29, 1965.Ithas been found that Hays knew at least by Friday,November 26, that Hobbs had notified Dahl that the fourgirlswere to be absent at the Board hearing on Monday.Hays also knew on Friday that Adamson had compliedwith normally acceptable procedures by notifying hersupervisor, Jones. Moreover, in view of his testimony thathisprocedurewas to check with supervisors beforemarking an employee's card "N," Hays knew, ordeliberately avoided knowing, that Clark had notified hersupervisor, Laws. It has also been found that on Tuesdaymorning Hays pretended not to have known about thegirls'absence until he saw them in Memphis, andpretended to have needed "clarification" of Hobbs'telephone call from Dahl-this notwithstanding that headmitted that Dahl had told him details of the callpreviously.And Dahl testified that Hays asked him onTuesday morning "if I knew anything about it," referringto the same telephone call.Respondent contended at the hearing that the "N's"were justified because the employees had failed to followproper procedure in that, instead of reporting to theirsupervisor or the personnel office, they let Hobbs call upDahl. Counsel for Respondent stated:That is what we have been trying to show allthroughout this. It was because they did not followprocedure, and certainly not because of any unionactivity or affiliation, and there are 450 other peopleout there, too. And we have to treat them all alike asmuch as possible.Respondent takes the same position in its brief, stating:The contention of the Respondent is simply this. Thiscompany has a well-known procedure to be followedinregard to absences..Two of these fouremployees failed to follow the normal procedure ofnotifying either the personnel department or theirsupervisor that they would be absent. As a result "N"was placed on their permanent record indicating thatthey were absent without permission .... The mainpoint of Respondent is that it has a procedure tofollow and it expects every employee to follow it. TheUnion, in effect, is asking Respondent to discriminateagainst the remainder of the employees by givingthese employees special privileges.Respondent states further that, since the employees didnot actually know that Hobbs had telephoned Respondentas promised until they were on their way to Memphis, theyhad been remiss in their duty to Respondent to make surethat Respondent knew that they were going to be absent.None of the foregoing contentions of Respondent couldapply to Adamson or Clark. Both had followed properprocedures but nevertheless found what was, in effect, a45disciplinarywarning on their timecards on Tuesdaymorning.The subsequent revocation of the "N" forpurposes of their permanent records does not lessen thethreatening nature of the warning. These employees,notwithstanding their perfect conduct, were plainly onnotice to watch their step. Respondent offered noexplanantion to the employees or at the hearing of whyHaysdisregardedJones'noticetothepersonneldepartment that Adamson was to be absent or why hefailed to consult Laws and Jones in accordance with hisusual procedure before marking Adamson's and Clark'stimecards "N." The inference to be drawn is that Haysmarked those two employees' cards "N" as a reprisal fordaring to assist the IUE, to which Respondent was sobitterly opposed.Respondent's contentions as to why the employees'timecards were marked "N" are equally inapplicable toBridges and Whitehurst. Assuming that two employeesdid not follow the prescribed procedures, it has been foundthat Respondent's plant manager accepted Hobbs' noticeto him on their behalf. In view of that finding the inferenceto be drawn is that Dahl, either on further consideration oron instruction from higher authority, decided to takereprisal against them on the pretextual ground that theyhad not complied with regulations.Itmay be noted that the Trial Examiner would reach thesame result even if Dahl had told Hobbs that the girlswould know how to take care of the matter. Hays testifiedthat failure to call in to report an intended absence was abreach of company rules, but he added, "but it is one thatisnot strictly enforced." The record establishes thatemployees often had the notification given by a relative ora neighbor, and the Employees' Handbook states thatemployees unexpectedly detained from work shouldtelephone promptly to explain or, "If you are unable tophone the message yourself, have someone do this for youwithout fail." Respondent tried to establish that vicariousnotification was permissible only where the employeehimself was unable to call. However, while Hays testifiedas to "general practice," he did not say that messagesfrom other persons were unacceptable unless an employeewas unable to call. It is highly unlikely that an employerwould maintain any such requirement beyond requiringthat the message be delivered by a person he couldassume was acting for the employee. An employer'sinterest is, presumably, to have substantial compliancewith regulations, not irrelevant niceties. No prior instancewas cited by Respondent where it refused to accept noticeby someone other than the employee because theemployee was not disabled or for any other reason; and, asalready noted, Hays' testimony, reasonably interpreted,was not to that effect. Even assuming, therefore, that Dahltold Hobbs that the girls knew how to take care of theirintended absence, his refusal to accept Hobbs' notice inthe circumstances and his insisting thereafter that the fourgirls be disciplined, would have constituted a departurefrom Respondent's usual policy of not enforcing strictlythe rule as to notice. The reasonable inference would bethatsuch departure would have been dictated byRespondent's animus toward the IUE.Respondent contends that the "N's" on Clark's andAdamson's timecards do not constitute discrimination34 Counsel for Respondent in his brief pointed out other allegedinaccuraciesin IUE literature to justifyBendik's language35 The Regional Director overruled an objection based upon thespeech and no exception was taken.The complaint does notallege that the speech itself was coercive. 46DECISIONSOF NATIONALLABOR RELATIONS BOARDsince the timecards are not part of what Respondentconsiders their permanent record. Even assuming this tobe the fact, Clark and Adamson were subject todiscriminatoryworking conditions at least until theylearned that Respondent accepted their absence asexcused. Moreover, Clark was reprimanded orally by Haysand Dahl for failure to follow "proper procedure."36 Themere fact that the employees' different status had not yetbeen recorded on Respondent's "permanent" record doesnot mean that they did not have that status.By subjecting the four employees to discriminatoryactionwhich constituted a departure from normalprocedure Respondent was requiring of them a differentstandard of conduct from what it required of otheremployees.Respondent thus imposed on the fouremployeesdiscriminatoryconditionsofemploymentcalculated and intended to discourage membership in theIUE. While some corrective action was taken with respecttoClark and Adamson the discrimination is still fully ineffect as to the other two, who are thus subject todischarge for four "minor offenses" as against five forother employees.It is found that Respondent orally reprimanded Clark,Bridges, andWhitehurst, and placed "N's" on theirtimecardsand on that of Adamson, and furtherreprimandedBridgesandWhitehurstandplaceddiscriminatory notations on their permanent personnelrecords, because they joined and assisted the IUE andengaged in union activities and other concerted activitiesfor the purpose of collective bargaining and other mutualaid and protection. It is further found that Respondent bysuch actions discriminated against said employees inregard to their tenure and terms and conditions ofemployment, thereby discouraging membership in the IUEand that it thereby interfered with, restrained, and coerceditsemployees in the exercise of rights guaranteed inSection 7 of the Act.G. Concluding Findings and Recommendations as to theObjectionsObjection 3.While maintenance of the no-handbillingsign on the parking lot was an interference with theemployees' rights under Section 7 of the Act, the questionstill remains of whether it had any material effect on theresults of the election. As already noted, Hobbs electednot to utilize several other means of communication withthe employees which were available-e.g., distribution byoutside organizers at the lot exit, or distribution byemployees at the entrance to the plant proper or within theplant; and he stated that the IUE does not ordinarilydistribute literature on a parking lot. Such distribution wassuggested only in limited circumstances. If Hobbs haddesired to use that means of reaching voters, he wouldhave made some attempt to obtain permission for some ofhis employee assistants to make the distribution. In viewof these facts it is inferred that the sign and the prohibitiondidnotaffecttheresultsof the election. It isrecommended the objection 3 be overruled.Objection 4.While the denial of equal opportunity toaddress the employees in the face of the illegal no-36Whitehurst and Budges were also includedin this oralreprimand" SeeGeneral Electric Company and McCulloch Corp,156NLRB 1247, both of whichwere representation caseshandbilling sign has been found not to have been an ufairlabor practice, that does not dispose of the question ofwhether the election was a fair one in view of such denial.As already noted, the Board until now has not been willingto impose on employers the general duty of allowing labororganizations equal opportunity to address employees oncompany premises when the employer chooses to do so.37The Board has recognized that an employer's right to usehis own premises should not be regulated in the absence ofa real need to protect employees' rights under the Act. Theunfairness of an election where there has been a failure togrant "equal opportunity" does not lie in the employer'sillegal acts; it lies primarily in the employees' need, in thecircumstances, for that mode of communication. While abroad no-solicitation or no-distribution rule, whether legalor illegal, does prevent communication concerning self-organization to such an extent as to make an electionunfair when the employer, and the employer alone, canaddress a meeting of his employees on company premises,Respondent's limited and nondiscriminatory prohibition,standing alone and in the absence of a denial of a requestfor permission to distribute literature in the parking lot, isnot of comparable dimension. The IUE, notwithstandingthe illegal sign, had available to it substantially all themeans of communication with employees normally reliedon by labor organizations.38 As no special need for anopportunity to address the employees has been proved,and as the Board has not established a policy of requiringthatsuch opportunity be regularly granted, it isrecommended that objection 4 be overruled.Objectton 6.The discriminatorymarkingofthetimecards affected only four employees directly. However,the record shows that employees saw each other'stimecards.Moreover, a discriminatory action takenagainst four union adherents simultaneously as a directoutgrowth of so important a union activity as attendance ataBoard hearing would be talked about and becomegenerally known among the employees. The election washeld more than a month later. By that time, it may beassumed, it had become generally known that the "N's"had been in effect canceled as to two of the employees; butitwas equally generally known that they had not beencanceled as to the other two. The employees were thus allplainly on notice that anyone who helped the Union wouldbe punished if Respondent could find a pretext for doingso. Even the cancellation of Clark's and Adamson's "N's"could not cure the coercive effect which Respondent hadaccomplished. All the cancellations meant was that thosetwo employees were lucky to get off this time; employeeswould still feel that Respondent was on the lookout for theslightest excuse to discipline them-or any other unionadherent-in the future. Respondent's reprisal and threatof reprisal against active IUE adherents implied a threat ofreprisalagainst all the employees if, in the face ofBendik's strictures, a majority had the temerity to vote forthe Union. Employees faced with such a warning mightfeel forced to put aside any desire they had for collectivebargaining and vote against representation. For thesereasons it is recommended that objection 6 be sustainedand the election set aside.38The Union did not have available the names and addresses ofall, or even most of, the employees. The election was held poor tothe effective date of the Board's policy requiring employers tofurnish such material for the use of labor organizations duringelection campaigns GENERAL INDUSTRIES ELECTRONICS CO.47IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEIt is found that the activities of Respondent set forthabove in section III, above, occurring in connection withits operations described above in section I, above, have aclose, intimate, and substantial relationship to trade,traffic, and commerce among the several States and tendto lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYAs it has been found that Respondent has engaged incertain unfair labor practices, it is recommended that theBoard issue the Recommended Order set forth belowrequiring Respondent to cease and desist from said unfairlabor practices and to take certain affirmative actionwhich will effectuate the policies of the Act.The presence of the adverse notations on the personnelrecords of Whitehurst and Bridges constitutes a constantthreat that they may suffer some disadvantage in thefuture from those notations. In order to insure that this notoccur and to give them and other employees assurancethat it will not occur, it is recommended that Respondentbe required to expunge from its permanent records thenotations that those employees were absent without noticeon November 29, 1965, and that Respondent enter thereonnotations such as are usually made when employees areabsent with permission and on proper notice.39 There is noneed to make any changes on the timecards of these twoemployees or of Adamson and Clark, nor is it necessary tochange the absentee lists for November 29.Respondent may not require its employees to obtainpermission as a condition to distributing union literatureon its parking lot nor may it maintain a sign subject tointerpretation as requiring employees to obtain suchpermissionforsuchliterature.Itisthereforerecommended that no such rule or sign be maintained.It is also recommended that Respondent cease anddesist from infringing in any other manner upon the rightsguaranteed employees in Section 7 of the Act.Upon the basis of the foregoing findings of fact and ofthe entire record in this case, the Trial Examiner makesthe following:CONCLUSIONS OF LAW1.Respondent,GeneralIndustriesElectronicsCompany, is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.Respondent is, and at all times material has been, anemployer within the meaning of Section 2(2) of the Act.3. International Union of Electrical Radio and MachineWorkers, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.4.By discriminating in regard to the tenure and termsand conditions of employment of its employees, therebydiscouragingmembership in a labor organization,Respondent has engaged in, and is engaging in, unfairlabor practices within the meaning of Section 8(a)(3) of theAct.5.By interferingwith,restraining,and coercingemployees in the exercise of rights guaranteed in Section 7of the Act, Respondent has engagedin, and is engaging in,unfair labor practices within the meaning of Section 8(a)(1)of the Act.6.The unfair labor practices described above are unfairlabor practices affecting commerce within themeaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in this case,and pursuant to Section 10(c) of the National LaborRelationsAct,asamended,Respondent,GeneralIndustriesElectronicsCompany, its officers,agents,successors,and assigns, shall:1.Cease and desist from:(a)Discouragingmembershipin InternationalUnion ofElectricalRadio and Machine Workers, AFL-CIO,hereinafter called the IUE, or any other labor organization,by imposing upon Virginia Clark, Frances CarolynBridges,Gladys Adamson, Sharon Whitehurst, or anyother employees, discriminatory rules or practices withrespecttoabsence from work, or by otherwisediscriminating againstemployees in regard to their hire ortenure of employment or any term or condition ofemployment.(b)Threatening to take away any privileges fromemployees if the employees designate the IUE or any otherlabor organization as theirbargainingrepresentative.(c)Maintainingor enforcing any regulation or signprohibiting employees from distributingliteratureonbehalf of any labororganizationduring nonworking time inRespondent's parking lot or in any other nonwork area ofRespondent's premises.(d) In any like or relatedmannerinterferingwith,restraining,or coercing employees in the exercise of theirright to self-organization,to bargain collectively throughrepresentatives of their own choosing, or to engage inother concerted activities for the purpose of collectivebargainingor other mutual aid or protection, or to refrainfrom any or all such activities.2.Take the following affirmative action which it isfound will effectuate the policies of the Act:(a)Expunge from the respective personnel records ofSharonWhitehurst and Frances Carolyn Bridges thenotationsindicatingthat they were absent without noticeonNovember 29, 1965, and enter thereon notationsindicating that they were absent that day after propernotice and with permission.(b)Post at its office and place of business located inForrest City, Arkansas, copies of the attached noticemarked "Appendix." Copies of said notice, to be furnishedby the Regional Director for Region 26, after being dulysigned by Respondent's representative, shall be posted byRespondent immediately upon receipt thereof, and shallbe maintained by it for 60 consecutive days thereafter, inconspicuous places includingall placeswhere notices toits employees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said noticesarenotaltered,defaced, or covered by any othermaterial.40ax SeeKtrckof Plumbingand Heating Co, 149 NLRB 11584° In the event that this Recommended Order is adopted by theBoard,the words"a Decision and Order"shall be substituted forthe words"the Recommended Order of a Trial Examiner" in thenotice. In the further event that the Board'sOrder is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order " 48DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Notify said Regional Director for Region 26, inIf employees have any question concerning this noticewriting, within 20 days from the date of the receipt of thisor compliance with its provisions, they may communicateDecision, what steps Respondent has taken to complydirectlywith the Board's Regional Office, 746 Federalherewith .41OfficeBuilding, 167NorthMain Street,Memphis,"In the event that this RecommendedOrder is adopted by theTennessee 38103, Telephone 534-3161.Board,thisprovision shall be modified to read"Notify theRegional Director for Region 26, in writing, within 10 days fromthe date of this Order, what steps Respondent has taken tocomply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ouremployees that:WE WILL NOT impose on Virginia Clark, FrancesCarolynBridges,GladysAdamson,SharonWhitehurst, or any other employee, discriminatoryrules or practices with respect to absence from work,or otherwise discriminate against employees in regardto their hire or tenure of employment or terms orconditions of employment, because they join or assistInternational Union of Electrical, Radio and MachineWorkers, AFL-CIO, or any other labor organization.WE WILL NOT threaten to take away any privilegesfrom our employees if they designate the IUE or anyotherlabororganizationastheirbargainingrepresentative.WE WILL NOT maintain or enforce any regulation orsignprohibitingemployeesfromdistributingliterature on behalf of the IUE or any other labororganization in our parking lot or in any othernonwork area of our premises.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of their right to self-organization, tobargain collectively through representatives of theirown choosing, or to engage in other concertedactivities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from anyor all such activities.WE WILL expunge from the personnel records ofSharon Whitehurst and Frances Carolyn Bridges thenotations indicating that they were absent withoutnotice on November 29, 1965, and will enter thereonnotations indicating that they were absent that dayafter proper notice and with permission.All our employees are free to become or remain, or torefrain from becoming or remaining, members of the IUEor any other labor organization.GENERAL INDUSTRIESELECTRONICS COMPANY(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any other material.New York Printing Pressmen's Union No. 51,1InternationalPrintingPressmenandAssistantsUnionofNorthAmerica,AFL-CIOandNew York Press Assistants'UnionNo. 23,1InternationalPrintingPressmen and Assistants Union of NorthAmerica,AFL-CIOandThe Great Atlantic& PacificTea Co.,Inc.,'andNew YorkPaper Cutters'&Bookbinders'4UnionNo. 119,InternationalBrotherhood ofBookbinders,AFL-CIO. Case 29-CD-30.February 20, 1967DECISION AND DETERMINATION OFDISPUTEBY MEMBERSFANNING,JENKINS,AND ZAGORIAThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, followinga charge filed by The Great Atlantic & Pacific TeaCo., Inc., alleging a violation of Section 8(b)(4)(D) ofthe Act by the Press Assistants. The charge alleges,insubstance, that the Pressmen threatened,coerced, and restrained the Employer with an objectof forcing or requiring the Employer to assignparticular work to employees represented by thePressAssistantsratherthantoemployeesrepresented by Local 119. Pursuant to notice, ahearing was held before Hearing Officer JordanZiprin on September 12 and 13, 1966. All partiesappeared at the hearing and were afforded fullopportunity to be heard, to examine witnesses, andtoadduce evidence bearing on the issues. Therulings of the Hearing Officer made at the hearingare free from prejudicial error and are herebyaffirmed. The Employer, the Press Assistants, andLocal 119 have filed briefs, which have been dulyconsidered.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.Upon the entire record in this case, the Boardmakes the following findings:Herein called the PressmensHerein called the Press Assistants9Herein called the Employer'Herein calledtheLocal 119119-A is anauxiliary ofLocal 119.163 NLRB No. 2